Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Status of Claims
This action is in response to the amendments filed 04/01/2022. Claims 1 and 6 have been amended, claims 16-60 have been added. Claims 1-60 are currently pending.
	
Response to Arguments
Applicant’s arguments regarding the prior art rejection with respect to claims 1-6 have been considered but are moot because of the new grounds of rejection. Applicant has argued on page 12 that a web page is distinct from the user interface in the claims and cannot receive configuration requests in the same way. However, paragraph [0425] of Applicant’s published specification recites “the DBMLII controller is accessible through remote clients 4633b (e.g., computers with web browsers) by users 4633a”. Paragraph [0434] recites “The information server provides results in the form of Web pages to Web browsers, and allows for the manipulated generation of the Web pages through interaction with other program components”. Paragraph [0439] recites “in place of a Web browser and information server, a combined application may be developed to perform similar operations of both. The combined application would similarly affect the obtaining and the provision of information to users, user agents, and/or the like from the DBMLII enabled nodes. The combined application may be nugatory on systems employing standard Web browsers”. Paragraph [0419] recites “should deployment requirements dictate greater portability, smaller mobile devices (e.g., Personal Digital Assistants (PDAs)) may be employed”. Paragraph [0433] recites “for robust mobile deployment applications, mobile operating systems may be used, such as: Apple's iOS; China Operating System COS; Google's Android; Microsoft Windows RT/Phone; Palm's WebOS; Samsung/Intel's Tizen; and/or the like.” These citations are provided to show that the claims as currently written are able to be implemented on a wide variety of devices so long as that device has a configurable user interface.  The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Examiner notes that similar 112(b) rejections were raised in the office action dated 03/18/2021. While those rejections were withdrawn in the office action dated 10/01/2021; Examiner does not find Applicant’s arguments dated 09/20/2021 to be persuasive, and further notes that 112(b) rejections deal with issues of clarity, not whether claim language is supported by the specification (see MPEP 2173). Applicant is encouraged to reach out with any questions or concerns regarding the contents of this office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title recites “double blind machine learning insight interface apparatuses, methods, and systems; however, it is not clear what “double blind machine learning” refers to and more importantly, the claims do not utilize any kind of double blind machine learning. The claims are directed to configuring a user apparatus to present a user with suggested features for designing and optimizing an advertising campaign (i.e. the “UI to machine learning bridge” as recited in paragraph [0060] of Applicant’s published specification. Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (notably paragraphs [0374], [0390], [0450], [0474], [0475], [0476] of Applicant’s published specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Bluetooth (see paragraph [0450] of Applicant’s published specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because the preamble of the claim differs in scope from the body of the claim. Claim 1 recites “a machine learning guided user interface configuration apparatus”; however, it is not clear what a “machine learning guided user interface configuration apparatus” since the claims do not user machine learning to guide configuration of a user interface. Examiner is interpreting that the invention is directed to configuring a user interface to guide a machine learning process, which is used in dependent claims to design and optimize an advertising campaign. Appropriate correction is required.
Claims 16, 31, and 46 recite similar preambles and are objected to for the same reason. 
Dependent claims 2-15, 17-30, 32-45, and 47-60 are objected to because they fail to correct the deficiencies of independent claims 1, 16, 31, and 46 on which they depend.
Claim 6 is objected to because of the following: claim 6 recites the limitation “wherein determination of the feature user interface includes machine learning”. This should be corrected to “wherein determination of the feature user interface configuration includes machine learning”. Examiner notes that a feature user interface is not claimed in either claim 6 or claim 1 one which claim 6 depends and that the specification does not describe a feature user interface distinguishable from the user interface configuration and feature user interface configurations from claim 1. Examiner is interpreting that the feature user interface configuration is a configuration file (and associated commands) used to determine features on the machine learning guided user interface from claim 1, as opposed to a separate user interface. Appropriate correction is required.
Claims 21, 36, and 51 recite similar limitations and are objected to for the same reason.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means” and is therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “A machine learning guided user interface configuring processor-implemented system, comprising:
means to store a component collection;
means to process processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions” in claim 31.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “determine, via at least one processor, a set of top features associated with the dataset, wherein top features are features that are most likely to be useful for machine learning classification”; however, it is not clear how a “top feature” would be “most likely to be useful for machine learning classification”. Neither the claims nor the specification define what it means for a feature to be “useful for machine learning classification” or how one of ordinary skill in the art would determine a likelihood of being useful. For purposes of prior art examination, Examiner is interpreting that the top features are features with the highest scores (taking into consideration claim 5 and paragraphs [0167] and [0209] from Applicant’s published specification), and that these having a high score means that a feature will result in improved performance of a machine learning classification model.
Claims 16, 31, and 46 recite similar limitations and are rejected for the same reason. 
Dependent claims 2-15, 17-30, 32-45, and 47-60 are objected to because they fail to correct the deficiencies of independent claims 1, 16, 31, and 46 on which they depend.
Claim 6 recites the limitation “wherein determination of the feature user interface includes machine learning”. Neither the claims nor the specification make clear what it means to use machine learning to determine an interface or an interface configuration (see above for the objection to claim 6). Claim 5 describes scoring features in order to select “top features”; paragraphs [0096], [0209], [0325], and [0340] of Applicant’s published specification describe using a Chi square test or a random forest function to score features, but these are statistical functions rather than machine learning. For purposes of prior art examination, Examiner is interpreting that at least one these functions can be used to determine which features to suggest to the user in the configuration interface for configuring a machine learning algorithm.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-60 are rejected under 35 U.S.C. 101. Claims 1-15 are directed to an apparatus, claims 31-45 are directed to a system, and claims 46-60 are directed to method; therefore, claims 1-15 and 31-60 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
 However, claims 16-30 are directed to a “processor-readable, non-transient medium”, which neither the claims nor the specification define as specifically excluding transitory signals (see MPEP 2106.03). Therefore, claims 16-30 are do not fall within at least one of the four categories of patent eligible subject matter and directed to non-statutory matter.
Additionally, claims 1-60 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 1:
Step 1: Claim 1 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
determine, via at least one processor, a set of top features associated with the dataset, wherein top features are features that are most likely to be useful for machine learning classification (mental step directed to evaluation, judgement – a person could determine a set of top features that are likely to be useful for machine learning classification in their mind (see 112(b) rejection of claim 1 for interpretation of “most likely to be useful”)).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
a machine learning guided user interface configuring apparatus, comprising: at least one memory; a component collection stored in the at least one memory, at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection storage structured with processor-executable instructions; 
obtain, via at least one processor, a user interface configuration request, wherein the user interface configuration request is associated with a dataset comprising a set of features;
add, via at least one processor, a feature user interface configuration associated with each top feature in the set of top features to a machine learning guided user interface configuration, wherein the feature user interface configuration is pre-built for each feature that is selectable as a top feature; and
provide, via at least one processor, the machine learning guided user interface configuration for a user. The apparatus, memory and process are interpreted as generic computer components; obtaining a request associated with a dataset of features, adding pre-built configurations associated with specific features, and providing a configuration to a user are interpreted as receiving or transmitting data over a network and storing and retrieving information in memory which do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
a machine learning guided user interface configuring apparatus, comprising: at least one memory; a component collection stored in the at least one memory, at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection storage structured with processor-executable instructions; 
obtain, via at least one processor, a user interface configuration request, wherein the user interface configuration request is associated with a dataset comprising a set of features;
add, via at least one processor, a feature user interface configuration associated with each top feature in the set of top features to a machine learning guided user interface configuration, wherein the feature user interface configuration is pre-built for each feature that is selectable as a top feature; and
provide, via at least one processor, the machine learning guided user interface configuration for a user. The apparatus, memory and process are interpreted as generic computer components; obtaining a request associated with a dataset of features, adding pre-built configurations associated with specific features, and providing a configuration to a user are interpreted as receiving or transmitting data over a network and storing and retrieving information in memory which do not amount to significantly more (see MPEP 2106.05(d)(I) and MPEP 2106.05(d)(II)).
Claim 16 is a processor-readable, non-transient medium claim (see above for statutory rejection of claim 16) and its limitation is included in claim 1. The only difference is that claim 16 requires a processor-readable, non-transient medium. Therefore, claim 16 is rejected for the same reasons as claim 1.
Claim 31 is a system claim and its limitation is included in claim 1. The only difference is that claim 31 requires a system. Therefore, claim 31 is rejected for the same reasons as claim 1.
Claim 46 is a method claim and its limitation is included in claim 1. The only difference is that claim 46 requires a method. Therefore, claim 46 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-15, 17-30, 32-45, and 47-60 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 2 recites the following additional elements:
wherein the dataset comprises log level data associated with an advertising campaign. This is interpreted as selecting a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 recites the following additional elements:
wherein the dataset comprises log level data associated with an advertising campaign. This is interpreted as selecting a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 3:
Step 1: Claim 3 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 2 on which it depends.
Step 2A, Prong 2: Claim 3 recites the following additional elements:
wherein the set of top features associated with the dataset is retrieved from a repository associated with the advertising campaign. This is interpreted as storing and retrieving information in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:
wherein the set of top features associated with the dataset is retrieved from a repository associated with the advertising campaign. This is interpreted as storing and retrieving information in memory, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 4:
Step 1: Claim 4 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 4 recites the following additional elements:
wherein the set of top features associated with the dataset is specified via a tool configuration setting associated with a tool, wherein the tool configuration setting is determined based on a prior analysis of features data associated with the dataset. The tool configuration setting interpreted as mere instructions to apply an abstract idea using a generic computer, as a person could observe a prior analysis of features data to determine a current setting in their mind. This does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
wherein the set of top features associated with the dataset is specified via a tool configuration setting associated with a tool, wherein the tool configuration setting is determined based on a prior analysis of features data associated with the dataset. The tool configuration setting interpreted as mere instructions to apply an abstract idea using a generic computer, as a person could observe a prior analysis of features data to determine a current setting in their mind. This does not amount to significantly more (see MPEP 2106.05(f)).
Claim 5:
Step 1: Claim 5 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
determine, via at least one processor, a score for each feature in the features data frame based on the dependence of a feature on the contents of the labels data frame (determining a score could be interpreted as a mathematical calculation or a mental step directed to evaluation – a person could determine a score for a feature having observed the relationship between the feature and the labels in their mind); and
determine, via at least one processor, top features in the features data frame based on the determined scores (mental step directed to evaluation – a person could determine which features are top features having observed the determined scores for each feature in their mind).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
wherein instructions to determine a set of top features associated with the dataset further comprise instructions to: partition, via at least one processor, contents of the dataset into a features data frame and a labels data frame. Partitioning a data set is interpreted as storing and retrieving information in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 recites the following additional elements:
wherein instructions to determine a set of top features associated with the dataset further comprise instructions to: partition, via at least one processor, contents of the dataset into a features data frame and a labels data frame. Partitioning a data set is interpreted as storing and retrieving information in memory, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 6:
Step 1: Claim 6 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
wherein determination of the feature user interface includes machine learning and a selectable top feature may include any of: publisher, device type, fold position. Since the steps of the machine learning algorithm are not claimed nor described in the specification, using machine learning to determine the feature user interface is interpreted as a generic computer function but could also be interpreted as a mathematical calculation (see 112(b) rejection of claim 6); the types of features are interpreted as selecting a particular data source or type of data to be manipulated. These limitations do not integrate the abstract idea into a practical application.
Step 2B: Claim 6 recites the following additional elements:
wherein determination of the feature user interface includes machine learning and a selectable top feature may include any of: publisher, device type, fold position. Since the steps of the machine learning algorithm are not claimed nor described in the specification, using machine learning to determine the feature user interface is interpreted as a generic computer function but could also be interpreted as a mathematical calculation (see 112(b) rejection of claim 6); the types of features are interpreted as selecting a particular data source or type of data to be manipulated. These limitations do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(g)).
Claim 7:
Step 1: Claim 7 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:
wherein a feature user interface configuration facilitates configuring how to set bids for a campaign depending on the associated top feature's value. This is are interpreted as mere instructions to apply an abstract idea using a generic computer, as the term “facilitates” does not define or imply a specific technical step. A person could facilitate setting bids having observed and evaluated a set of top features in their mind; the broadest reasonable interpretation of “facilitating” setting bids also includes an interpretation wherein “facilitating” means sending a command (i.e. transmitting data over a network) to add the determined top features to the user interface. These interpretations do not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
wherein a feature user interface configuration facilitates configuring how to set bids for a campaign depending on the associated top feature's value. This is are interpreted as mere instructions to apply an abstract idea using a generic computer, as the term “facilitates” does not define or imply a specific technical step. A person could facilitate setting bids having observed and evaluated a set of top features in their mind; the broadest reasonable interpretation of “facilitating” setting bids also includes an interpretation wherein “facilitating” means sending a command (i.e. transmitting data over a network) to add the determined top features to the user interface. These interpretations do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
Claim 8:
Step 1: Claim 8 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 8 recites the following additional elements:
wherein the machine learning guided user interface configuration facilitates configuring how to set bids for a campaign based on a multidimensional space comprising dimensions corresponding to the set of top features. This is are interpreted as mere instructions to apply an abstract idea using a generic computer, as the term “facilitates” does not define or imply a specific technical step. A person could facilitate setting bids having observed a set of top features in their mind (Examiner is interpreting the “multidimensional space” using paragraph [0445] of Applicant’s published specification, which describes the how the database that stores feature data is organized); the broadest reasonable interpretation of “facilitating” setting bids also includes an interpretation wherein “facilitating” means sending a command (i.e. transmitting data over a network) to add the determined top features to the user interface. These interpretations do not integrate the abstract idea into a practical application.
Step 2B: Claim 8 recites the following additional elements:
wherein the machine learning guided user interface configuration facilitates configuring how to set bids for a campaign based on a multidimensional space comprising dimensions corresponding to the set of top features. This is are interpreted as mere instructions to apply an abstract idea using a generic computer, as the term “facilitates” does not define or imply a specific technical step. A person could facilitate setting bids having observed a set of top features in their mind (Examiner is interpreting the “multidimensional space” using paragraph [0445] of Applicant’s published specification, which describes the how the database that stores feature data is organized); the broadest reasonable interpretation of “facilitating” setting bids also includes an interpretation wherein “facilitating” means sending a command (i.e. transmitting data over a network) to add the determined top features to the user interface. These interpretations do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
Claim 9:
Step 1: Claim 9 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 9 recites the following additional elements:
wherein the machine learning guided user interface configuration is configured to include a bid curve optimized based on top features data associated with the determined set of top features. These are interpreted as selecting a particular data source or type of data to be manipulated (specifically selecting information, based on types of information and availability of information, for collection, analysis and display), which does not integrate the abstract idea into a practical application.
Step 2B: Claim 9 recites the following additional elements:
wherein the machine learning guided user interface configuration is configured to include a bid curve optimized based on top features data associated with the determined set of top features. These are interpreted as selecting a particular data source or type of data to be manipulated (specifically selecting information, based on types of information and availability of information, for collection, analysis and display), which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 10:
Step 1: Claim 10 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
determine, via at least one processor, campaign optimization input parameters specified via the optimization input (mental step directed to observation, evaluation – a person could determine optimization input parameters having observed a specified optimization input in their mind);
optimize, via at least one processor, a bid curve for a campaign associated with the dataset based on the campaign optimization input parameters and top features data associated with the set of top features (the broadest reasonable interpretation of optimizing a bid curve based on input parameters and features data includes a mathematical calculation).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
a campaign optimization component in the component collection;
wherein the processor issues instructions from the campaign optimization component, stored in the memory, to:
obtain, via at least one processor, optimization input from the user;
provide, via at least one processor, the machine learning guided user interface configuration that includes the optimized bid curve for the user. The campaign optimization component, processor, and memory are interpreted as generic computer components; obtaining optimization input from the user and providing an interface configuration including an optimized bid curve are interpreted as receiving and transmitting data over a network. These limitations do not integrate the abstract idea into a practical application.
Step 2B: Claim 10 recites the following additional elements:
a campaign optimization component in the component collection;
wherein the processor issues instructions from the campaign optimization component, stored in the memory, to:
obtain, via at least one processor, optimization input from the user;
provide, via at least one processor, the machine learning guided user interface configuration that includes the optimized bid curve for the user. The campaign optimization component, processor, and memory are interpreted as generic computer components; obtaining optimization input from the user and providing an interface configuration including an optimized bid curve are interpreted as receiving and transmitting data over a network. These limitations do not amount to significantly more (see MPEP 2106.05(d)(I) and MPEP 21.06.05(d)(II)).
Claim 11:
Step 1: Claim 11 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the abstract ideas from claim 10 on which it depends.
Step 2A, Prong 2: Claim 11 recites the following additional elements:
wherein the campaign optimization input parameters include changes to the set of top features utilized for optimization. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 11 recites the following additional elements:
wherein the campaign optimization input parameters include changes to the set of top features utilized for optimization. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 12:
Step 1: Claim 12 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 12 recites the abstract ideas from claim 10 on which it depends.
Step 2A, Prong 2: Claim 12 recites the following additional elements:
wherein the campaign optimization input parameters include changes to data points of the bid curve. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 12 recites the following additional elements:
wherein the campaign optimization input parameters include changes to data points of the bid curve. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 13:
Step 1: Claim 13 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 13 recites the abstract ideas from claim 10 on which it depends.
Step 2A, Prong 2: Claim 13 recites the following additional elements:
the processor issues instructions from the campaign optimization component, stored in the memory, to: translate, via at least one processor, the optimized bid curve into commands, wherein the translated commands define a bid value for a given set of top features values; and
provide, via at least one processor, the translated commands to a third party. The processor and campaign optimization component are interpreted as generic computer components; translating a bid curve into commands is interpreted as storing and retrieving information in memory; providing translated commands is interpreted as receiving or transmitting data over a network. These limitations do not integrate the abstract idea into a practical application.
Step 2B: Claim 13 recites the following additional elements:
the processor issues instructions from the campaign optimization component, stored in the memory, to: translate, via at least one processor, the optimized bid curve into commands, wherein the translated commands define a bid value for a given set of top features values; and
provide, via at least one processor, the translated commands to a third party. The processor and campaign optimization component are interpreted as generic computer components; translating a bid curve into commands is interpreted as storing and retrieving information in memory; providing translated commands is interpreted as receiving or transmitting data over a network. These limitations do not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 14:
Step 1: Claim 14 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the abstract ideas from claim 13 on which it depends.
Step 2A, Prong 2: Claim 14 recites the following additional elements:
wherein the translated commands are in a Bonsai tree format. These are interpreted as electing a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 14 recites the following additional elements:
wherein the translated commands are in a Bonsai tree format. These are interpreted as electing a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 15:
Step 1: Claim 15 is directed to an apparatus; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 15 recites the abstract ideas from claim 13 on which it depends.
Step 2A, Prong 2: Claim 15 recites the following additional elements:
wherein the translated commands are executable commands in JSON format. These are interpreted as electing a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 15 recites the following additional elements:
wherein the translated commands are executable commands in JSON format. These are interpreted as electing a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claims 17-30 are processor-readable, non-transient medium claims (see above for statutory rejection of claims 17-30) and their limitations are included in claims 2-15. Claims 17-30 are rejected for the same reasons as claims 2-15.
Claims 32-45 are system claims and their limitations are included in claims 2-15. Claims 32-45 are rejected for the same reasons as claims 2-15.
Claims 47-60 are method claims and their limitations are included in claims 2-15. Claims 47-60 are rejected for the same reasons as claims 2-15.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 16, 19-21, 31, 34-36, 46, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al (US-20080134045-A1, herein Fridman) in view of Wang et al* (US-20180300333-A1, herein Wang).
*this document was cited in the IDS dated 04/01/2022
Regarding claim 1, Fridman teaches a machine learning guided user interface configuring apparatus (para. [0012] recites an apparatus for adaptively and dynamically configuring a graphical user interface includes a mobile communication unit – see objection to claim 1 for interpretation of “machine learning guided user interface”), comprising: at least one memory; a component collection stored in the at least one memory, at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection storage structured with processor-executable instructions (para. [0060] recites each or both of the mobile communication devices 105 and GUI provider server 125 of the system 100 can be comprised of one or more microprocessors and associated memory(ies) that store the steps of a computer program to perform the functions of one or more of the modules of the system 100) comprising:
obtain, via at least one processor, a user interface configuration request, wherein the user interface configuration request is associated with a dataset comprising a set of features (fig. 5 and para. [0067] recite in step 505, a GUI configuration request is automatically generated by the mobile communication device. For example, step 505 can occur upon installation of a suitable mobile client application on the mobile communication device. Alternatively, step 505 can occur upon startup of the mobile communication device. However, step 505 can occur at any suitable time or point during operation of the mobile communication device. Para. [0067] also recites the GUI configuration request can include suitable additional information, such as device information of the mobile communication device. For example, the device information can comprise information on the features and/or functionality supported by the mobile communication device or other like device intonation (i.e. obtaining an interface configuration request associated with a dataset of model features));
and provide, via at least one processor, the machine learning guided user interface configuration for a user (fig. 5 and para. [0068] recite in step 510, a GUI configuration response is automatically generated by a GUI provider server in communication with the mobile communication device. According to an exemplary embodiment, the GUI configuration response can comprise, for example, a set of GUI elements and associated GUI configuration information for configuring the GUI of the mobile communication device with the set of GUI elements  (i.e. providing an interface configuration to a user)).
However, Fridman does not explicitly teach determine, via at least one processor, a set of top features associated with the dataset, wherein top features are features that are most likely to be useful for machine learning classification; and add, via at least one processor, a feature user interface configuration associated with each top feature in the set of top features to a machine learning guided user interface configuration, wherein the feature user interface configuration is pre-built for each feature that is selectable as a top feature.
Wang teaches determine, via at least one processor, a set of top features associated with the dataset, wherein top features are features that are most likely to be useful for machine learning classification (para. [0021] recites provided is a hybrid feature selection approach, feature subset ranking, which aims to identify a set of feature subsets and rank each of the feature subsets in the set. The ranked features subsets can be provided to a human expert or algorithm representing the knowledge of a subject matter expert. According to various embodiments, the hybrid feature selection is a non-exhaustive, approximate approach to feature subset ranking that directly identifies as many unique high-ranking subsets of features as possible while avoiding evaluations on low-ranking subsets. The feature subset ranking method described herein is a non-exhaustive, non-randomized method for feature subset ranking, which can efficiently identify multiple unique high-potential subsets of features with a small number of search iterations (i.e. determining a set of top features that are likely to be useful for machine learning (see 112(b) rejection of claim 1 for interpretation of “most likely to be useful”));
and add, via at least one processor, a feature user interface configuration associated with each top feature in the set of top features to a machine learning guided user interface configuration (para. [0028] recites FIG. 1 illustrates a cloud computing environment associated with industrial systems which may implement the feature discovery process described herein. FIG. 1 generally illustrates portions of an asset management platform (AMP). Para [0030] recites an interface device 140 (e.g., user device, work station, tablet, laptop, appliance, kiosk, and the like) can be configured for data communication with one or more of the machine module 110, the gateway 105, and the cloud computing system 120. The interface device 140 can be used to access analytical applications deployed on the cloud computing system 120 to monitor or control one or more assets. The feature discovery process according to various embodiments may be implemented within the applications for monitoring and controlling these assets. The interface device 140 may also be used to develop and upload applications to the cloud computing system 120 (i.e. feature configurations for selected features are used to guide a machine learning process)), wherein the feature user interface configuration is pre-built for each feature that is selectable as a top feature (para. [0045] recites during feature generation, domain based features, constraints, variables, feature generation algorithms, and the like, may be provided from domain knowledge. Para. [0046] recites the process includes a feature subset pre-selection 310 that may non-exhaustively populate multiple feature subsets that are likely to rank high among all possible feature subsets, and a feature subset ranking 320 that may evaluate and rank all pre-selected feature subsets and provide a list of ranked subsets 330 (i.e. feature configurations are pre-built before selection and ranking of features occurs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by to use the feature selection methods from Wang to provide top ranked features to the graphical user interface configuration system from Fridman. Feature selection and ranking are well known techniques in machine learning, and since Fridman is not limited to a specific kind of user interface, one of ordinary skill in the art would be able to use GUI configuration methods from Fridman to configure a machine learning analysis platform as taught by Wang to show a user suggested features for tuning a machine learning algorithm.
Regarding claim 4, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein the set of top features associated with the dataset is specified via a tool configuration setting associated with a tool, wherein the tool configuration setting is determined based on a prior analysis of features data associated with the dataset (Wang para. [0024] recites data from the sensors can be added to the cloud platform. By bringing such data into a cloud-based environment, new software applications and control systems informed by industrial process, tools and expertise can be constructed, and new physics-based analytics specific to an industrial environment can be created. Insights gained through analysis of such data can lead to enhanced asset designs, enhanced software algorithms for operating the same or similar assets, better operating efficiency, enhanced feature evaluation (i.e. analysis feature data associated with a tool in order to determine tool configuration settings)). See claim 2 for motivation to combine.
Regarding claim 5, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein instructions to determine a set of top features associated with the dataset further comprise instructions to:
partition, via at least one processor, contents of the dataset into a features data frame and a labels data frame (Wang para. [0043] recites FIG. 2 illustrates an example of a feature discovery process 200 in accordance with an example embodiment. Referring to FIG. 2, a feature discovery pipeline is shown and includes several different functional building blocks, including data partitioning 210, feature discovery 220 and performance evaluation 230. Para. [0045] recites during feature selection 222, feature filtering criteria, subset selection criteria, feature suggestions, feature evaluation, visualization of features, suggested adjustments for feature generation (i.e. filtering/selection criteria and evaluation metrics can be considered under the umbrella of label data), and the like, can be performed based on the feature subset ranking process described herein (i.e. partitioning a data set into feature data and label data));
determine, via at least one processor, a score for each feature in the features data frame based on the dependence of a feature on the contents of the labels data frame (Wang para. [0054] recites each of the solutions sets may be evaluated by a predefined performance criteria (320 shown in FIG. 3), to determine a performance score. Furthermore, a ranking of the solutions sets (i.e., feature subsets) can be determined based on the performance scores. The choice of the performance criteria has freedom. For example, a generalized linear model can be used with each feature subset and commonly used model selection criteria such as AIC (Akaike Information Criterion) or BIC (Bayesian Information Criterion) may be computed for each model (i.e. determining scores for each feature depending on the performance criteria to rank a set of scored features); and
determine, via at least one processor, top features in the features data frame based on the determined scores (Wang para. [0048] recites in 320, the preselected feature subsets are evaluated based on one or more performance criteria to get a performance score for each, by which those feature subsets can be ranked. The outcome of 320 may be a non-exhaustive list of top-performing feature subsets with scores (i.e. determining top features based on the determined scores)). See claim 2 for motivation to combine.
Regarding claim 6, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein determination of the feature user interface includes machine learning (Fridman para. [0051] recites the GUI request processing module 130 can "learn" that a model or type of mobile communication device 105 or version of mobile client application module 110 requires certain GUI elements arranged in a certain configuration. Such information can be fed back to the GUI request processing module 130 to allow such "learning" to take place and to refine these or other GUI configuration response algorithms (i.e. determining the interface configuration includes machine learning (see objection to and 112(b) rejection of claim 6 for interpretation of “feature user interface” and “includes machine learning”)) and a selectable top feature may include any of: publisher, device type, fold position (Kitts para. [0257] recite the viewability return call includes the same unique "Request Globally Unique Identifier" (RGUID) that was originally embedded with the ad that was served to the publisher site. Thus the ad serve event can then be linked with the viewability event using the RGUID (i.e. a selectable feature includes information regarding the publisher)). See claim 2 for motivation to combine.
Claim 16 is a processor-readable, non-transient medium claim and its limitation is included in claim 1. The only difference is that claim 16 requires a processor-readable, non-transient medium (Fridman para. [0011] recites a computer-readable medium contain a GUI configuration message structure for adaptively and dynamically configuring a GUI of a mobile communication device). Therefore, claim 16 is rejected for the same reasons as claim 1.
Claim 31 is a system claim and its limitation is included in claim 1. The only difference is that claim 31 requires a system (Fridman para. [0008] recites a system and method are disclosed for adaptively and dynamically configuring a graphical user interface of a mobile or handheld communication device). Therefore, claim 31 is rejected for the same reasons as claim 1.
Claim 46 is a method claim and its limitation is included in claim 1. The only difference is that claim 46 requires a method (Fridman para. [0008] recites [0008] recite a system and method are disclosed for adaptively and dynamically configuring a graphical user interface of a mobile or handheld communication device). Therefore, claim 46 is rejected for the same reasons as claim 1.
Claims 19-21 are processor-readable, non-transient medium claims and their limitations are included in claims 4-6. Claims 19-21 are rejected for the same reasons as claims 4-6.
Claims 34-36 are system claims and their limitations are included in claims 4-6. Claims 34-36 are rejected for the same reasons as claims 4-6.
Claims 49-51 are method claims and their limitations are included in claims 4-6. Claims 49-51 are rejected for the same reasons as claims 4-6.

19.	Claims 2-3, 7-13, 17-18, 22-28, 32-33, 37-43, 47-48, and 52-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al (US-20080134045-A1, herein Fridman) in view of Wang et al (US-20180300333-A1, herein Wang), in further view of Kitts et al** (US-20180108049-A1, herein Kitts).
	**This document was cited in the 892 form dated 03/18/2021
Regarding claim 2, the combination of Fridman and Wang teaches the apparatus of claim 1.
However, the combination of Fridman and Wang does not teach wherein the dataset comprises log level data associated with an advertising campaign.
Kitts teaches wherein the dataset comprises log level data associated with an advertising campaign (Wang para. [0037] recites raw data may be provided to the cloud computing system 120 via the assets included in the asset community and accessed by applications deployed on the cloud computing system 120 (i.e. input data can be accessed from a repository). Kitts para. [0237] – [0240] recite KPI events can occur at any time. For example, if a user converts, clicks on an ad, and so on, then the ad script calls back to the ad-server to inform it that an event occurred. The events that are detected include: 1. Viewability event: Ad was on-screen for more than 2 seconds continuously. 2. Completion event: Ad was viewed to completion. 3. Click event: User clicked on the ad. 4. Conversion event: User purchased after seeing the ad. 5. In-Target: Although this could appear as a callback event, typically in online advertising this is generated by a separate process. Often a call to a third party measurement company such as Nielsen is made, and they independently measure the demographics of the requests; Then a periodic call is made to the measurement company and aggregated results on in-target are returned (i.e. data associated with an advertising campaign)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by use the GUI configuration methods from Fridman on the advertising campaign interface configurations shown in Kitt figs. 1, 26, and 27 and to use the feature selection and ranking methods from Wang on the advertising campaign data from Kitts in order to suggest which features should be included in the interface configurations shown in Kitts figs. 1, 26, and 27. The GUI configuration methods from Fridman are not limited to a specific type of GUI and the feature selection methods from Kitts are not limited to any particular field of machine learning (as taught by paragraph [0031]), so it would be a matter of applying known techniques (user interface configuration and feature selection) to a known device (the bid campaign system taught by Kitts) in order to yield a predictable result. One of ordinary skill would benefit from being able to change the configurations from Kitts figs. 1, 26, or 27 in order to include the most useful features for that particular bid campaign.
Regarding claim 3, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 2, wherein the set of top features associated with the dataset is retrieved from a repository associated with the advertising campaign (Kitts para. [0118] recites ad requests can be HTTP calls to an ad-server that request an ad. The ad-request may have a large amount of information, both directly embedded into the query parameters of the HTTP request, as well as available by looking up details of the IP (e.g., zipcode, city, state, country, Direct Marketing Association Area) (i.e. features associated with the dataset can be retrieved from a repository associated with an advertising campaign)).
Regarding claim 7, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein a feature user interface configuration facilitates configuring how to set bids for a campaign depending on the associated top feature's value (Kitts para. [0428] recites FIG. 26 illustrates a graphical user interface that enables changing weights on different KPIs. In addition to specifying multiple KPIs, a user can specify a weighting scheme. A user may specify a setting of weight setting "performance," "equal," or "delivery." (i.e. an interface for configuring campaign bids depending on feature values)). See claim 2 for motivation to combine.
Regarding claim 8, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein the machine learning guided user interface configuration facilitates configuring how to set bids for a campaign based on a multidimensional space comprising dimensions corresponding to the set of top features (Kitts para [0428] recites FIG. 27 illustrates another example of a graphical user interface that may be utilized in implementations. FIG. 27 depicts selecting two KPI targets: Viewability Rate and Demographic In-Target Rate, along with the pacing requirement for an eCPM of $12.01. The number of impressions to be delivered and time period are on a separate screen (not shown). Several KPI targets can be specified by the user (i.e. an interface for configuring how to set bids based on multiple top features)). See claim 2 for motivation to combine.
Regarding claim 9, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, wherein the machine learning guided user interface configuration is configured to include a bid curve optimized based on top features data associated with the determined set of top features (Kitts figs. 3 and 4 show various bid curves in different states of optimization associated with different determined features)). See claim 2 for motivation to combine.
Regarding claim 10, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 1, further, comprising:
a campaign optimization component in the component collection; wherein the processor issues instructions from the campaign optimization component, stored in the memory, to:
obtain, via at least one processor, optimization input from the user;
determine, via at least one processor, campaign optimization input parameters specified via the optimization input;
optimize, via at least one processor, a bid curve for a campaign associated with the dataset based on the campaign optimization input parameters and top features data associated with the set of top features; and
provide, via at least one processor, the machine learning guided user interface configuration that includes the optimized bid curve for the user (Fridman para. [0052] recites the set of GUI elements and accompanying instructions are delivered to the given mobile communication device 105 and accompanying mobile client application module 110 over the communication link 140. The mobile client application module 110 can use the received GUI elements and instructions to present a new or modified GUI to the user. For example, the GUI module 115 can be adapted to configure the GUI of the mobile communication device 105 in accordance with the GUI configuration response. However, the GUI configuration response can include any suitable type of information that is capable of specifying the layout, content, and structure of the GUI of the mobile communication device 105, and need not include specific graphical elements (i.e. providing the configuration to a user, wherein the configuration elements can include the optimized bid curves from Kitts fig. 3-4)). See claim 2 for motivation to combine.
Regarding claim 11, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 10, wherein the campaign optimization input parameters include changes to the set of top features utilized for optimization (Kitts para. [0274] recites the risk of a systematic bias in the underlying predictions is high in real-world conditions- machine learning models are refreshed periodically, and in the intervening time, conditions can change significantly. It would therefore be prudent to design a feedback control component responds faster than the integral controller described above. Wang para. [0047] recites the feature subset pre-selection 310 may search for potential and likely feature subsets, iteratively (i.e. campaign optimization input parameters can be changed as external conditions change and features change over the iterations)).
Regarding claim 12, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 10, wherein the campaign optimization input parameters include changes to data points of the bid curve (Kitts para. [0274] recites the risk of a systematic bias in the underlying predictions is high in real-world conditions- machine learning models are refreshed periodically, and in the intervening time, conditions can change significantly. It would therefore be prudent to design a feedback control component responds faster than the integral controller described above (i.e. input parameters will change as conditions of the model change). Kitts fig. 3-4 show how bid curve values can change according to external conditions).
Regarding claim 13, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 10, further comprising:
the processor issues instructions from the campaign optimization component, stored in the memory, to: translate, via at least one processor, the optimized bid curve into commands (Fridman para. [0052] recites the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105. The instructions can comprise, for example, an Extensible Markup Language (XML) or other Standardized Generalized Markup Language (SGML) file, Hypertext Markup Language (HTML) commands, or other suitable file formatting instructions, commands, definitions, or schema for representing and specifying a GUI layout, contents, and structure (i.e. translating configuration elements into commands, wherein the configuration elements can include the optimized bid curves from Kitts fig. 3-4)), wherein the translated commands define a bid value for a given set of top features values (Kitts fig. 3-4 show a plurality of bid curves for a set of feature values); and provide, via at least one processor, the translated commands to a third party (Fridman para. [0052] recites the set of GUI elements and accompanying instructions are delivered to the given mobile communication device 105 and accompanying mobile client application module 110 over the communication link 140. The mobile client application module 110 can use the received GUI elements and instructions to present a new or modified GUI to the user. For example, the GUI module 115 can be adapted to configure the GUI of the mobile communication device 105 in accordance with the GUI configuration response. However, the GUI configuration response can include any suitable type of information that is capable of specifying the layout, content, and structure of the GUI of the mobile communication device 105, and need not include specific graphical elements (i.e. providing the commands to a third party)).
Claims 17-18 and 22-28 are processor-readable, non-transient medium claims and their limitations are included in claims 2-13. Claims 17-28 are rejected for the same reasons as claims 2-3 and 7-13.
Claims 32-33 and 37-43 are system claims and their limitations are included in claims 2-13. Claims 32-43 are rejected for the same reasons as claims 2-3 and 7-13.
Claims 47-48 and 52-58 are method claims and their limitations are included in claims 2-13. Claims 47-58 are rejected for the same reasons as claims 2-3 and 7-13.

Claims 14-15, 29-30, 44-45, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al (US-20080134045-A1, herein Fridman) in view of Wang et al (US-20180300333-A1, herein Wang), in further view of Kitts et al (US-20180108049-A1, herein Kitts), in further view of Browne et al (US-20180293517-A1, herein Browne)***.
***This document was cited in the 892 dated 03/18/2021
Regarding claim 14, the combination of Fridman, Wang and Kitts teaches the apparatus of claim 13, 
However, the combination of Fridman, Wang and Kitts does not teach wherein the translated commands are in a Bonsai tree format (Browne para. [0045] recites customers using Gears functionality will benefit from: 1) Compatibility with popular machine-learning frameworks including TensorFlow, Torch, CNTK, scikit learn, and OpenCV; 2) ease of integration of Python libraries and custom code into Bonsai's runtime environment; 3) simplified AI model development and collaboration across teams; 4) a single platform to develop, deploy, and manage all AI models; and 5) combining existing perception and prediction models with state-of-the art reinforcement learning technology (i.e. commands can be run using Bonsai’s runtime environment)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the Bonsai runtime environment from Browne to issue the commands from claim 13 as taught by the combination of Fridman, Wang, and Kitts. One of ordinary skill in the art would understand how to translate processor commands into varying formats, the bonsai format being a known option in the field, and so one of ordinary skill would find it obvious to choose the bonsai format from a number of identified, predictable solutions with a reasonable expectation of success.
Regarding claim 15, the combination of Fridman, Wang, Kitts and Browne teaches the apparatus of claim 13, wherein the translated commands are executable commands in JSON format (Browne para. [0080]-[0081] recites the config file handles deployment. The config file describes deployment and configuration of the external entity of code. The data flow graph graphs concept nodes including a containerized external entity of code. The config file may have the following characteristics: May be a Json (i.e. an executable command in JSON format)). See claim 14 for motivation to combine (i.e. JSON is another known variation of processor commands).
Claims 29-30 are processor-readable, non-transient medium claims and their limitations are included in claims 14-15. Claims 29-30 are rejected for the same reasons as claims 14-15.
Claims 44-45 are system claims and their limitations are included in claims 14-15. Claims 44-45 are rejected for the same reasons as claims 14-15.
Claims 59-60 are method claims and their limitations are included in claims 14-15. Claims 59-60 are rejected for the same reasons as claims 14-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160379243-A1 (Kalish et al) teaches a method for forecasting a campaign performance using predictive modeling and a scoring function.
US-20120316981-A1 (Hoover et al) teaches a GUI to provide illustrations of the procurement risk analysis module that evaluates bids for procurement based on scoring models and evaluation capacity to identify high-risk procurements associated with bids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           


	

	
	
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121